Citation Nr: 0510944	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-16 371	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.   
 
2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The veteran had service in the Army National Guard including 
a verified period of active duty for training from June 1962 
to December 1962.  He also had additional briefer periods of 
active duty for training and inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which denied service connection for right ear hearing loss 
and for tinnitus.  In September 2003, the veteran testified 
at a Travel Board hearing at the RO.  

The present Board decision addresses the issue of entitlement 
to service connection for tinnitus.  The issue of entitlement 
to service connection for right ear hearing loss is the 
subject of the remand following the decision.  


FINDING OF FACT

The veteran does not currently have tinnitus.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

As noted above, the veteran had service in the Army National 
Guard including a verified period of active duty for training 
from June 1962 to December 1962.  He also had additional 
periods of active duty for training and inactive duty 
training.  His service medical records show no complaints, 
findings, or diagnoses of tinnitus.  

Post-service private and VA treatment records contain no 
indication of tinnitus until October 2001, many years after 
the veteran's periods of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

An October 2001 VA treatment entry noted that the veteran was 
seen for an audiometric assessment.  He reported that he had 
trouble hearing out of his right ear.  The veteran also 
stated that he had intermittent tinnitus in the right ear.  
The diagnosis solely referred to sensorineural hearing loss.  
Tinnitus was not diagnosed.  There is no other indication of 
tinnitus in the medical evidence of record.  

During the September 2003 Board hearing, the veteran 
specifically testified under oath that he did not currently 
have tinnitus.  He stated that he had had tinnitus during 
service, but that it went away.  

One requirement for service connection is the current 
presence of a claimed disability.  See Degmetich v. Brown, 
104 F.3d 1328 (1997).  Due to the subjective nature of this 
disease, the veteran's own statement regarding the absence of 
tinnitus is the most probative evidence regarding the 
disease.  Furthermore, however, the medical evidence 
indicates that the veteran does not currently have diagnosed 
tinnitus related to service.  Therefore service connection 
may not be granted.  

Even if the Board were to assume the presence of tinnitus, 
there is no medical evidence indicating that such disorder is 
related to the veteran's periods of service.  In fact, the 
medical evidence provides negative evidence against such a 
finding, indicating that any possible tinnitus began years 
after service, without any relationship to service.  

The Board concludes that tinnitus was neither incurred in or 
nor aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection for 
tinnitus, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports.  
Significantly, no additional available pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  

The Board observes that at the September 2003 Board hearing, 
the veteran testified that he was receiving disability 
benefits from the Social Security Administration.  However, 
he specifically stated that he did not currently have 
symptoms involving tinnitus or ringing in his ears.  Thus, 
the Board may proceed to adjudicate the veteran's claim.  

Under these circumstances, no further action is necessary to 
assist the veteran with his claim for service connection for 
tinnitus.  In a February 2002 letter, an April 2003 statement 
of the case, a July 2003 letter, and during the September 
2003 Board hearing, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for tinnitus.  The discussions in the 
rating decision, the statement of the case, and at the 
hearing held in September 2003, have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  


ORDER

Service connection for tinnitus is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for right ear hearing loss.  

At the September 2003 Board hearing, the veteran testified 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  There are no records from the 
SSA currently contained in the claims file.  As such records 
may be relevant to the veteran's claim for entitlement to 
service connection for right ear hearing loss, they should be 
obtained.  

Given the current state of the evidence, it is the judgment 
of the Board that the duty to assist the veteran with his 
claim includes obtaining his SSA records.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  While a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993); Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  


Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following actions:  

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding disability benefits, as well as 
copies of all related SSA decisions.  

2.  Thereafter, the RO should review the 
claim for service connection for right ear 
hearing loss.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


